Case 19-26209-EPK Doc19 Filed 03/25/20 Page1of4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Benjamin Wilcox Case No.: 19-26209-EPK
SS#: -7631 Chapter 13
Debtor(s).
/

 

Debtor’s Motion to Separately Classify Student Loan Payments
The Debtor, Benjamin Wilcox, by and through his undersigned attorneys, files this Motion to Separately

Classify Student Loan Payments and states:

1. The Debtor filed the instant case on December 3, 2019.

2. The Debtor has a non-dischargeable student loan obligation owed to US Department of Education
and/or Navient Solutions, LLC and/or FedLoan Servicing A/K/A Pennsylvania Higher Education Assistance
Agency, Inc. (“Lender”) listed on Schedule F in which the regular monthly payments are $50.00 per month.

3. A Proof of Claim has not been filed by Lender as of the date of filing this motion but the undersigned
will file a Proof of Claim pursuant to FBRP Rule 3004 if one is not filed by Lender by the Claims Bar Date.

4. The Debtor proposes to pay Lender the amount necessary to service the student loan based upon his
Income Driven Repayment Plan (“IDR”) over and above the amounts that Debtor is required to pay her other
unsecured creditors. The unsecured creditors are not prejudiced by this motion, as the separate classification of
Lender will in fact provide all other allowed, general unsecured creditors a larger percentage of unsecured
payments than they would have been entitled had this motion not been filed. Allowing the Debtor to pay the
student loan promotes his fresh start as interest would accrue on this non-dischargeable loan during the plan
period. This would result in a larger amount owed on the non-dischargeable claim at plan competition than
what is owed now prejudicing the debtor’s fresh start.

Furthermore, separate classification of the subject debt allows Debtor to make the necessary payments
required for completion of the loan repayment period in order to qualify for loan forgiveness.

WHEREFORE the Debtor respectfully requests that this Court enter an Order Granting Debtor’s
Motion to Separately Classify Student Loan Payments and requests such other and further relief as the Court

may deem just and proper.
Case 19-26209-EPK Doc19 Filed 03/25/20 Page 2of4

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in
Local Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic
filing to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW
First Avenue, Room 1204, Miami, FL 33130, Navient Solutions, LLC, Attn.: Jack Remondi (Dir./Pres./CEO),
123 Justison Street, Wilmington, DE 19801; Navient Solutions, LLC, Attn.: Jack Remondi (Dir./Pres./CEO),
2001 Edmund Halley Drive, Reston, VA 20191-3436; Corporation Service Company as Registered Agent for
Navient Solutions, LLC, 1201 Hays Street, Tallahassee, FL 32301; U.S. Department of Education c/o Civil
Process Clerk at the Office of the U.S. Attorney: 99 SE 4" Street, Miami, FL 33132; Attorney General’s Office
c/o Benjamin Greenberg (US Attorney): 99 SE 4" Street, Miami, FL 33132; U.S. Department of Education c/o
Betsy DeVos (Sec. Of U.S. Department of Education): 400 Maryland Avenue, SW, Washington, D.C. 20202;
U.S. Department of Education c/o Steven Menashi (General Counsel): 400 Maryland Avenue, SW, Washington,
D.C. 20202; FedLoan Servicing, PO Box 69184, Harrisburg, PA 17106-9184; FedLoan Servicing a/k/a
Pennsyilvania Higher Education Assistance Agency, Inc., Attn.: James H. Steeley (CEO), 1200 N. 7" Street,
HQ4NE3, Harrisburg, PA 17102; CT Corporation System as Registered Agent of Pennsylvania Higher
Education Assistance Agency, Inc., 1200 S. Pine Island Road, Plantation, FL 33324; and all creditors listed on

attached Creditors Matrix via U.S. Mail this 25" day of March, 2020.

/s/ Colin V, Lloyd
HOSKINS & TURCO, P.L.
By: Colin V. Lloyd, Esquire
Florida Bar No.:0165182
By: Justin A. Lefko, Esquire
Florida Bar No.: 101123
302 South Second Street
Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax
Case 19-26209-EPK Doc19_ Filed 03/25/20

Label Matrix for local noticing
113¢-9

Case 19-26209-EPK

Southern District of Florida
West Palm Beach

Wed Mar 25 15:33:48 EDT 2020

Amy Wilcox
4413 NW Oak Branch Court
Jensen Beach, FL 34957-3436

Barclays Bank Delaware
Attn: Correspondence

Po Box 8801

Wilmington, DE 19899-8801

Citibank North America
Citibank SD MC 425

5800 South Corp Place
Sioux Falls, SD 57108

Credit Union Loan Source
Attn: Bankruptcy

Po Box 105388

Atlanta, GA 30348-5388

(p) DISCOVER FINANCIAL SERVICES LLC
PO BOX 3025
NEW ALBANY OH 43054~3025

Internal Revenue Service
ATIN: Bankruptcy Department
POB 7346

Philadelphia, PA 19101-7346

LVNV Funding/Resurgent Capital
Attn: Bankruptcy

Po Box 10497

Greenville, SC 29603-0497

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Synchrony/City Furniture
Attn: Bankruptcy

Po Box 965004

Orlando, FL 32896-5004

Atlas Acquisitions, LLC
Atlas Acquisitions LLC
294 Union St.

Hackensack, NJ 07601-4303

Atlas Acquisitions LLC
on behalf of UHG I LLC
294 Union St.

Hackensack, NJ 07601-4303

CREDIT FIRST NA
PO BOX 818011
CLEVELAND, OH 44181-8011

Citibank/The Home Depot

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

Department Stores National Bank
c/o Quantum3 Group LLC

PO Box 657

Kirkland, WA 98083-0657

FedLoan Servicing

Attn: Bankruptcy

Po Box 69184

Harrisburg, PA 17106-9184

JPMorgan Chase Bank, N.A.

s/b/m/t Chase Bank USA, NA.

c/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100

Boca Raton, FL 33487-2853

LendingClub

Attn: Bankruptcy

595 Market St, Ste 200

San Francisco, CA 94105-2807

OneMain Financial

Attn: Bankruptcy

Po Box 3251

Evansville, IN 47731-3251

U.S. Department of Education
Ecmc/Bankruptcy

Po Box 16408

Saint Paul, MN 55116-0408

Page 3 of 4

Amex/Bankruptcy
Correspondence/Bankruptcy
Po Box 981540

El Paso, TX 79998-1540

Bank of America

4909 Savarese Circle
F11-908-01-50

Tampa, FL 33634-2413

(p) JPMORGAN CHASE BANK NA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Credit First National Association
Attn: Bankruptcy

Po Box §1315

Cleveland, OH 44181-0315

Deptartment Store National Bank/Macy’ s
Attn: Bankruptcy

9111 Duke Boulevard

Mason, OH 45040-8999

Federal National Mortgage Assoc
3900 Wisconsin Ave NW
Washington, DC 20016-2806

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Navient

Attn: Bankruptcy

Po Box 9640

Wilkes-Barre, PA 18773-9640

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

World Omni Financial Corp
Attn: Bankruptcy

Po Box 991817

Mobile, AL 36691-8817
Case 19-26209-EPK Doc19 Filed 03/25/20 Page4of4

Benjamin Wilcox Colin V Lloyd Robin R Weiner
2057 SE Avon Park Drive 302 So 2 St www. chi 3weiner.com
Port Saint Lucie, FL 34952-7798 Ft. Pierce, FL 34950-1559 POB 559007

Fort Lauderdale, FL 33355~9007

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Chase Card Services Discover Financial (d) JP Morgan Chase Bank, N.A.
Attn: Bankruptcy Attn: Bankruptcy Department ATTN: Bankruptcy Department
Po Box 15298 Po Box 15316 1111 Polaris Parkway
Wilmington, DE 19850 Wilmington, DE 19850 Columbus, OH 43240

Portfolio Recovery Associates, LLC
POB 41067
Norfolk, VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u} or duplicate (d) address.

(u)West Palm Beach (d)World Omni Financial Corp. End of Label Matrix
Attn: Bankruptcy Mailable recipients 32
Po Box 991817 Bypassed recipients 2

Mobile, AL 36691-8817 Total 34
